 



Exhibit 10.3
QLOGIC CORPORATION
2005 PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF STOCK UNIT AWARD

1.   General.

     Subject to these Terms and Conditions of Stock Unit Award (these “Terms”)
and the QLogic Corporation 2005 Performance Incentive Plan (the “Plan”), QLogic
Corporation (the “Corporation”) has granted to the Grantee (as defined below) a
credit of stock units under the Plan (the “Stock Unit Award” or “Award”) with
respect to the number of stock units provided in the Notice of Grant Agreement
(“Grant Notice”) corresponding to that particular Award grant (subject to
adjustment as provided in Section 7.1 of the Plan) (the “Stock Units”). As used
herein, the term “stock unit” means a non-voting unit of measurement which is
deemed for bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment as provided in Section 7.1 of
the Plan) solely for purposes of the Plan and these Terms. The recipient of the
Award identified in the Grant Notice is referred to as the “Grantee.” The
effective date of grant of the Award as set forth on the Grants tab on the CEFS
website (www.ubs.com/cefs/qlgc) is referred to as the “Award Date.” Capitalized
terms are defined in the Plan if not defined herein. The Award has been granted
to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. The Stock Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Stock Units vest pursuant to
Section 2. The Stock Units shall not be treated as property or as a trust fund
of any kind.
     The Grant Notice and these Terms are collectively referred to as the “Stock
Unit Award Agreement” applicable to the Stock Units, or this “Stock Unit Award
Agreement.”

2.   Vesting.

     Subject to adjustment under Section 7.1 of the Plan and further subject to
early termination under Section 6 of these Terms and Section 7.4 of the Plan,
the Award shall vest and become non-forfeitable with respect to twenty-five
(25%) of the total number of Stock Units on each of the first, second, third and
fourth anniversaries of the Award Date.

3.   Continuance of Employment/Service Required; No Employment/Service
Commitment.

     The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Stock Unit Award
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 6 below
or under the Plan.
     Nothing contained in this Stock Unit Award Agreement or the Plan
constitutes a continued employment or service commitment by the Corporation or
any of its Subsidiaries,

1



--------------------------------------------------------------------------------



 



affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.

4.   Dividend and Voting Rights.

     4.1 Limitations on Rights Associated with Stock Units. The Grantee shall
have no rights as a stockholder of the Corporation, no dividend rights and no
voting rights with respect to the Stock Units and any shares of Common Stock
underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Grantee. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

5.   Crediting of Vested Stock Unit Awards; Tax Withholding.

     5.1 Crediting of Vested Stock Unit Awards.
     On or as soon as administratively practical following each vesting of the
applicable portion of the total Award pursuant to Section 2 or Section 8, the
Corporation shall deliver to the Grantee a number of shares of Common Stock
(either by delivering one or more certificates for such shares or by entering
such shares in book entry form, as determined by the Corporation in its
discretion) equal to the number of Stock Units subject to this Award that vest
on the applicable vesting date, unless such Stock Units terminate prior to the
given vesting date pursuant to Section 6. The Corporation’s obligation to
deliver or credit shares of Common Stock with respect to vested Stock Units is
subject to the condition precedent that the Grantee or other person entitled
under the Plan to receive any shares with respect to the vested Stock Units
(a) deliver to the Corporation any representations or other documents or
assurances required pursuant to Section 8.1 of the Plan and (b) make
arrangements satisfactory to the Corporation to pay or otherwise satisfy the tax
withholding requirements with respect to the vested Stock Units. The Grantee
shall have no further rights with respect to any Stock Units that are paid or
that terminate pursuant to Section 6.
     The Corporation has established a web – based system for managing Stock
Unit Awards. Currently, UBS Financial Services, Inc. manages Stock Unit Awards.
In the event that the Grantee wishes to sell shares of Common Stock granted
pursuant to a vested Stock Unit Award, the Grantee must contact UBS either by
logging on to the UBS OneSource website (http://www.ubs.com/onesource/qlgc) or
by calling the UBS Call Center at 1-866-756-4421. UBS will request from the
Grantee information regarding the Common Stock to be sold and the order type. In
addition, the Grantee may elect to have income taxes withheld at higher than the
statutory rate.
     5.2 Responsibility for Taxes. The ultimate liability for any and all tax,
social insurance and payroll tax withholding legally payable by an employee
under applicable law (including without limitation laws of foreign
jurisdictions)(“Tax-Related Items”) is and remains

2



--------------------------------------------------------------------------------



 



Grantee’s responsibility and liability and the Corporation (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant or vesting of
the Award and the subsequent sale of the shares of Common Stock subject to the
Award; and (b) does not commit to structure the terms of the grant or any aspect
of the Award to reduce or eliminate Grantee’s liability for Tax-Related Items.
     Upon the granting of a Stock Unit Awards or the vesting of shares of the
Common Stock in respect of the Stock Unit Awards, the Corporation (or the
Subsidiary last employing the Grantee) shall have the right at its option to
(a) require the Grantee to pay or provide for payment in cash of the amount of
any taxes that the Corporation or the Subsidiary may be required to withhold
with respect to such payment and/or distribution, or (b) deduct from any amount
payable to the Grantee the amount of any taxes which the Corporation or the
Subsidiary may be required to withhold with respect to such payment and/or
distribution. In any case where a tax is required to be withheld in connection
with Stock Unit Awards or the delivery of shares of Common Stock under this
Stock Unit Award Agreement, the Administrator may, in its sole discretion,
direct the Corporation or the Subsidiary to reduce the number of Stock Unit
Awards or shares to be delivered by (or otherwise reacquire) the appropriate
number of whole shares, valued at their then fair market value (with the “fair
market value” of such shares determined in accordance with the applicable
provisions of the Plan), to satisfy such withholding obligation at the minimum
applicable withholding rates. Alternatively, or in addition, if permissible
under local law, the Corporation may sell or arrange for the sale of shares of
Common Stock that Grantee is due to acquire to meet the minimum withholding
obligations for Tax-Related Items. Finally, Grantee shall pay to the Corporation
any amount of any Tax-Related Items that the Corporation may be required to
withhold as a result of Grantee’s participation in the Plan or Grantee’s
purchase of shares of Common Stock that cannot be satisfied by the means
previously described.

6.   Early Termination of Award.

     The Grantee’s Stock Units shall terminate to the extent such units have not
become vested prior to the first date the Grantee is no longer employed by the
Corporation or one of its Subsidiaries, regardless of the reason for the
termination of the Grantee’s employment with the Corporation or a Subsidiary,
whether with or without cause, voluntarily or involuntarily. If the Grantee is
employed by a Subsidiary and that entity ceases to be a Subsidiary, such event
shall be deemed to be a termination of employment of the Grantee for purposes of
this Agreement, unless the Grantee otherwise continues to be employed by the
Corporation or another of its Subsidiaries following such event. If any unvested
Stock Units are terminated hereunder, such Stock Units shall automatically
terminate and be cancelled as of the applicable termination date without payment
of any consideration by the Corporation and without any other action by the
Grantee, or the Grantee’s beneficiary or personal representative, as the case
may be. The Administrator shall be the sole judge of whether the Grantee
continues to render employment or services for purposes of this Stock Unit Award
Agreement.

7.   Restrictions on Transfer.

     Neither the Stock Unit Award, nor any interest therein or amount or shares
payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or

3



--------------------------------------------------------------------------------



 



encumbered, either voluntarily or involuntarily. The transfer restrictions in
the preceding sentence shall not apply to (a) transfers to the Corporation, or
(b) transfers by will or the laws of descent and distribution.

8.   Adjustment.

     The Administrator may accelerate payment and vesting of the Stock Units in
such circumstances as it, in its sole discretion, may determine. In addition,
upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan (including, without limitation, an
extraordinary cash dividend on such stock), the Administrator shall make
adjustments if appropriate in the number of Stock Units then outstanding and the
number and kind of securities that may be issued in respect of the Stock Unit
Award. No such adjustment shall be made with respect to any ordinary cash
dividend for which dividend equivalents are paid pursuant to Section 4.2.

9.   Data Privacy Consent.

     Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Grantee’s personal data as described
in this document by and among, as applicable, the Corporation, its Subsidiaries,
or affiliates for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan.
     Grantee further understands that the Corporation, its Subsidiaries or
affiliates hold certain personal information about Grantee, including, but not
limited to, Grantee’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock held in the Corporation and details of all Awards or
other entitlements to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in Grantee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). Grantee understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in Grantee’s country, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than Grantee’s
country. Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any shares of Common
Stock acquired upon vesting of the Award. Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage Grantee’s
participation in the Plan. Grantee understands that he or she may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or withdraw the consents herein
by contacting the Corporation’s human resources department. Grantee understands
that withdrawal of consent may affect Grantee’s ability to exercise or realize
benefits from the Award.

10.   Nature of Grant.

     In accepting the grant of the Award, Grantee acknowledges that: (i) the
Plan is established voluntarily by the Corporation, it is discretionary in
nature and it may be modified,

4



--------------------------------------------------------------------------------



 



suspended or terminated by the Corporation at any time, as provided in the Plan
and these Terms; (ii) the grant of the Award is voluntary and occasional and
does not create any contractual or other right to receive future grants of stock
units, or benefits in lieu of stock units even if stock units have been granted
repeatedly in the past; (iii) all decisions with respect to future grants will
be at the sole discretion of the Corporation; (iv) Grantee’s participation in
the Plan shall not create a right to further employment and shall not interfere
with the ability of the Corporation or its subsidiaries to terminate Grantee’s
employment relationship at any time with or without cause; (v) Grantee’s
participation in the Plan is voluntary; (vi) in the event that Grantee is not an
employee of the Corporation, the Award grant will not be interpreted to form an
employment contract or relationship with the Corporation, and furthermore, the
Award grant will not be interpreted to form an employment contract with the
Corporation and any of its Subsidiaries or affiliates; (vii) the future value of
the underlying shares of Common Stock is unknown and cannot be predicted with
certainty; (viii) if Grantee vests in his or her Award and shares of Common
Stock are no longer restricted, the value of those shares of Common Stock
acquired upon vesting may increase or decrease in value, even below the price at
which such Award was originally granted; and (x) no claim or entitlement to
compensation or damages arises from termination of the Award or diminution in
value of the Award or shares of Common Stock acquired pursuant to the Award and
Grantee irrevocably releases the Corporation and its Subsidiaries and affiliates
from any such claim that may arise.

11.   Notices.

     Any notice to be given under the terms of this Stock Unit Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Grantee at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

12.   Plan.

     The Award and all rights of the Grantee under this Stock Unit Award
Agreement are subject to the terms and conditions of the Plan, incorporated
herein by this reference. The Grantee agrees to be bound by the terms of the
Plan and this Stock Unit Award Agreement. The Grantee acknowledges having read
and understanding the Plan and this Stock Unit Award Agreement. Unless otherwise
expressly provided in other sections of this Stock Unit Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.

5



--------------------------------------------------------------------------------



 



13.   Entire Agreement.

     This Stock Unit Award Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Stock Unit Award Agreement may be amended pursuant to Section 8.6 of
the Plan. Such amendment must be in writing and signed by the Corporation. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

14.   Governing Law.

     This Stock Unit Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

15.   Effect of this Agreement.

     Subject to the Corporation’s right to terminate the Award pursuant to
Section 7.4 of the Plan, this Stock Unit Award Agreement shall be assumed by, be
binding upon and inure to the benefit of any successor or successors to the
Corporation.

16.   Limitation on Participant’s Rights.

     Participation in the Plan confers no rights or interests other than as
herein provided. This Stock Unit Award Agreement creates only a contractual
obligation on the part of the Corporation as to amounts payable and shall not be
construed as creating a trust. Neither the Plan nor any underlying program, in
and of itself, has any assets. The Grantee shall have only the rights of a
general unsecured creditor of the Corporation with respect to amounts credited
and benefits payable, if any, with respect to the Stock Units, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to Stock Units, as and when payable hereunder.

17.   Section Headings.

     The section headings of this Stock Unit Award Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

6



--------------------------------------------------------------------------------



 



18.   Construction.

     It is intended that the terms of the Award will not result in the
imposition of any tax liability pursuant to Section 409A of the Code. The Stock
Unit Award Agreement shall be construed and interpreted consistent with that
intent.

19.   Acceptance.

     In accepting the grant of the Award, Grantee acknowledges receipt of a copy
of the Plan, the Grant Notice and these Terms. Grantee has read and understands
the terms and provisions thereof, and has accepted the Award subject to all
terms and conditions of the Plan, the Grant Notice and these Terms. Grantee
acknowledges that there may be adverse tax consequences upon vesting of the
Award or disposition of the shares of Common Stock acquired upon vesting of the
Award and that Grantee should consult a tax adviser prior to such exercise or
disposition.

7